Citation Nr: 0708060	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  01-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1945 through June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking a total disability rating based upon 
individual unemployability (TDIU).  In June 2006, the Board 
remanded this matter for a VA examination to determine 
whether the veteran's service-connected disabilities rendered 
him unemployable.  In particular, the Board ordered the 
examiner to "provide an opinion as to whether the veteran's 
service-connected right knee disabilities alone prevent him 
from securing and following substantially gainful employment 
consistent with education and work background."  The VA 
examiner, Jerome Levine, M.D., did not answer the question 
posed, stating, "I do not feel that this particular question 
is pertinent to this case."  Dr. Levine's opinion as to the 
relevance of the question posed is not pertinent to this 
case.  

Under 38 C.F.R. § 4.16(b), "it is established policy of the 
Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  Neither the veteran's non-
service-connected disabilities, nor his advancing age may be 
used as a determining factor in the rating agency's judgment.  
See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  Additionally, the 
Court of Appeals for Veterans Claims has stated that veterans 
"who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(b) (2006)" should be given 
extraschedular consideration under § 4.16(b).  In determining 
entitlement to TDIU, neither the veteran's non-service-
connected disabilities nor his or her advanced age may be 
considered.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).  
Thus, despite Dr. Levine's opinion as to the pertinence of 
this information, it is required by VA regulation reinforced 
by case precedent.    

The August 2006 VA examination report does not provide the 
information requested in the June 2006 remand.  The 
explanation as to why the examiner did not provide the 
requested information reflects his misguided understanding of 
the legal requirements that underlie the request.  The 
incomplete report frustrates the veteran's right to 
performance of the Board's remand order.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Since the action required by the 
June 2006 remand was clearly deficient, appropriate 
corrective action must be undertaken.  While the Board 
regrets the inexcusable delay caused by the VA examiner's 
lack of response, another remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  If Dr. Levine can answer the question 
posed in the previous remand and after his 
review of the claims folder, he should 
provide an opinion as to whether the 
veteran's service-connected right knee 
disabilities alone prevent him from 
securing and following substantially 
gainful employment consistent with his 
education and work background.  Neither 
the veteran's non-service connected 
disability, nor his advancing age should 
be determining factors in this analysis.  
Provide the doctor with a copy of this 
remand as well as the text of 38 C.F.R. 
§§ 4.16(a) and (b), and 4.19.  

If Dr. Levine is unable to make such an 
assessment, then the veteran's claims 
folder must be submitted to an appropriate 
examiner for review and opinion as to the 
question posed.  

2.  Readjudicate the veteran's claim for 
TDIU. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

